


Exhibit 10.63.1

 

AMENDMENT NO. 1 TO

SHARE PURCHASE AGREEMENT

 

THIS AMENDMENT NO. 1 dated as of October 2008 (the “Amendment”), to the Share
Purchase Agreement dated as of December 18, 2007  (the “Agreement”), relating to
Soho Media LLC, a limited liability company organized under the laws of the
Russian Federation, registered by Interdistrict Tax Inspection No. 46, Moscow on
November 16, 2007, registration number 1077762535916, having its registered
office at 16-1 Valdayskiy proyezd, Moscow, Russia (the “Company”) is made by and
between:

 

Mr. Serguey Anatolievich Kalvarsky, a citizen of the Russian Federation, bearing
passport number No 45 99 757647 issued by OVD Bogorodskoye, Moscow on
February 2, 2000 with his registered address at Russia, Moscow 107564, 3-4
Pogonniy proyezd, apt. 13, and Mr. Gennadiy Nikolaevich Kuznetsov, a citizen of
the Russian Federation, bearing passport number No 40 04 908174 issued by 84
office of militia of Krasnoselsky district of St. Petersburg on November 15,
2003 with his registered address at Russia, St. Petersburg , 144/21 Prospect
Veteranov, apt. 107 (each, a “Seller” and collectively, the “Sellers”), from one
side, and CJSC “CTC NETWORK”, a company organised and existing under the laws of
the Russian Federation, having its registered office at 3rd Khoroshevskaya str.,
12, 123298, Moscow, Russia (“CTC Network”), and CTC Media, Inc., a Delaware
corporation with its registered office at 2711 Centerville Road, Suite 400,
Wilmington, Delaware, USA (“CTC Media”), on the other side.  CTC Network and CTC
Media are hereinafter collectively referred to as the “Purchaser”.

 

WITNESSETH:

 

WHEREAS, the Purchaser and the Sellers entered into the original Share Purchase
Agreement on December 18, 2007;

 

WHEREAS, the Purchase and Sellers wish to amend the Share Purchase Agreement as
set forth herein;

 

NOW, THEREFORE, the party hereto agrees as follows:

 

1.        AMENDMENTS

 


1.1      THE FOLLOWING SECTIONS OF ARTICLE I (DEFINITIONS) ARE HEREBY DELETED IN
THEIR ENTIRETY:


 

“1.10    Disability”;

 

“1.32    Termination Without Cause”.

 


1.2      CLAUSE (A)(I) OF SECTION 3.5 OF THE AGREEMENT IS HEREBY DELETED IN ITS
ENTIRETY AND REPLACED WITH “[DELIBERATELY OMITTED]”.


 


1.3      PARAGRAPH (B) OF SECTION 3.5 OF THE AGREEMENT IS HEREBY DELETED AND
REPLACED WITH THE FOLLOWING:

 

1

--------------------------------------------------------------------------------


 

Each of the “2008 Earn Out Payment”, the “2009 Earn Out Payment” and the “2010
Earn Out Payment” shall be equal to the Ruble Equivalent of US$ 2,000,000 (two
million) less the sum of (1) the amount, if any, of Deduction 1 for such
Financial Year, (2) the amount, if any, of Deduction 2 for such Financial Year,
(3) any uncollectible accounts receivable or loans as provided in Article 7.6,
(4) any unpaid Damages as provided in Article 9, and (5) the amount of any
deductions that would have been made to an Earn Out Payment but for the fact
that the amount of such deduction would have put such Earn Out Payment below 0;
provided, however, that an Earn Out Payment can never be adjusted below 0.

 


1.4      PARAGRAPH (G) OF SECTION 6.2 IS HEREBY DELETED IN ITS ENTIRETY AND
REPLACED WITH THE FOLLOWING:


 

“(g)      Employment Agreement

 

Mr. Kalvarsky may enter into an employment agreement with the Company.  Such
employment agreement shall be in form and substance satisfactory to the
Purchaser and shall provide for a monthly salary of US$ 15,625 payable in RUR
based on the exchange rate set by the Central Bank of Russia on or around the
date of payment, and a discretionary performance bonus of up to 60% of annual
salary.”

 

2.        MISCELLANEOUS


 


2.1      CAPITALIZED TERMS USED, BUT NOT DEFINED, HEREIN HAVE THE RESPECTIVE
MEANINGS ASCRIBED TO THEM IN THE AGREEMENT.


 


2.2      THIS AMENDMENT TOGETHER WITH THE AGREEMENT (INCLUDING THE EXHIBITS AND
SCHEDULES THERETO) CONSTITUTES THE ENTIRE AGREEMENT AMONG THE PARTIES AND
SUPERSEDES ANY PRIOR UNDERSTANDINGS, AGREEMENTS OR REPRESENTATIONS BY OR AMONG
THE PARTIES, WRITTEN OR ORAL, WITH RESPECT TO THE SUBJECT MATTER HEREOF AND
THEREOF.


 


2.3      THE AGREEMENT REMAINS IN FULL FORCE AND EFFECT, EXCEPT AS SPECIFICALLY
MODIFIED BY THIS AMENDMENT, AND THE TERMS AND CONDITIONS THEREOF, AS
SPECIFICALLY MODIFIED BY THIS AMENDMENT, ARE HEREBY RATIFIED AND CONFIRMED.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have duly executed this Amendment as of
the day and year first above written.

 

EXECUTED by

 

Serguey Anatolievich Kalvarsky

/s/ Serguey Anatolievich Kalvarsky

 

 

 

 

EXECUTED by

 

Gennadiy Nikolaevich Kuznetsov

/s/ Gennadiy Nikolaevich Kuznetsov

 

 

 

 

EXECUTED by

 

CJSC “CTC Networks”

 

acting by its General Director

 

Anton Vladimirovich Kudryashov

/s/ Anton Vladimirovich Kudryashov

 

 

 

 

EXECUTED by

 

CTC Media, Inc.

 

acting by its President and

 

Chief Executive Officer

 

Anton Vladimirovich Kudryashov

/s/ Anton Vladimirovich Kudryashov

 

3

--------------------------------------------------------------------------------
